Citation Nr: 1710244	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  16-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent dating from October 10, 2013, and in excess of 20 percent from May 26, 2015, for service-connected bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the New Philippine Scouts from June 1946 to April 1949.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which granted service connection for bilateral sensorineural hearing loss with an initial evaluation of 10 percent effective October 10, 2013.  

During the pendency of the appeal, the RO issued a May 2015 rating decision granting an increased evaluation of 20 percent for bilateral hearing loss effective May 26, 2015.  The Veteran continues to appeal for a higher evaluation for his bilateral hearing loss.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From October 10, 2013 to May 25, 2015, the Veteran's bilateral sensorineural hearing loss is manifested by no more than Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2.  From May 26, 2015, the Veteran's bilateral sensorineural hearing loss is manifested by no more than Level V hearing acuity in the right ear and Level V hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for bilateral sensorineural hearing loss in excess of 10 percent from October 10, 2013 to May 25, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation for bilateral sensorineural hearing loss in excess of 20 percent from May 26, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014);  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran was notified of the evidence necessary to substantiate his claim in an October 2013 letter.  The appeal of the initial rating assigned for bilateral hearing loss is a downstream issue, and additional notice is not required.  38 C.F.R. § 3.159 (b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007);  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development43 of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000);  Dela Cruz v. Principi, 15 Vet. App. 143 (2001);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Evaluation Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz or, as here, by the pure tone threshold average alone, where the speech discrimination test has been certified to be inappropriate, pursuant to 4.85(c).  38 C.F.R. § 4.85 (2016).  To rate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b) (2016).

The current claim for an increased rating was initiated following the award of service connection with an initial evaluation of 10 percent effective October 10, 2013.  In July 2014, the Veteran filed a notice of disagreement, seeking a 100 rating, stating that the level of his "deafness is severe that I can not really hear if it is not in a loud voice near to my ear."  

In April 2014, the Veteran was provided a VA audiological examination in connection with his claim for service connection.  Puretone threshold testing showed the following results, in decibels: 

April 2014


HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
60
80
80
67.5
LEFT
45
55
65
70
58.75

Speech discrimination scores were reported as zero, as the use of the word recognition score was not appropriate in the Veteran's case, due to "language difficulties, cognitive problems, inconsistent word recognition scores, etc."  Applying the findings from the Veteran's April 2014 examination to Table VIA, pursuant to § 4.85, yields a finding of Level V in the right ear and Level IV in the left ear.  Where hearing loss is at Level IV and Level V, a 10 percent rating is assigned.  38 C.F.R. § 4.85.  

The Veteran was afforded a VA audiological examination in May 2015.  Puretone threshold testing showed the following results, in decibels: 

May 2015


HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
50
80
75
66.25
LEFT
70
60
65
70
66.25

Speech discrimination scores were reported as zero, as the use of the word recognition score was not appropriate for the Veteran, due to "language difficulties, cognitive problems, inconsistent word recognition scores, etc."  The May 2015 VA examiner noted that the Veteran was accompanied by his daughter, who served as a translator because the Veteran did not speak English.  Applying the findings from the Veteran's May 2015 examination to Table VIA, pursuant to § 4.85, yields a finding of Level V in the right ear and Level V in the left ear.  Where hearing loss is at Level V and Level V, a 20 percent rating is assigned.  38 C.F.R. § 4.85.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, at the April 2014 VA examiner noted that the Veteran was hardly able to hear anything, and that relatives had to speak or shout near his ear in order to communicate with him.  At the May 2015 VA examination, the audiologist noted that the Veteran reported difficulty understanding words during conversations, and often can hear but not understand the words being spoken.

The Veteran has submitted a certificate from his treating physician dated March 2014, stating that the Veteran has been diagnosed with bilateral sensorineural hearing loss.  The Board finds this medical evidence to be inadequate for evaluation purposes, as it does not provide any evidence of testing reflecting the requirements of the pertinent evaluation criteria, and merely provides a confirmation of diagnosis of hearing loss.  See 38 C.F.R. § 3.85(a).

The record does not contain any additional relevant medical evidence pertaining to the Veteran's service-connected bilateral hearing loss other than the March 2014 medical certificate from his treating physician and the VA audiological examinations dated April 2014 and May 2015.

Entitlement to a rating in excess of 10 percent prior to May 26, 2015

As stated above, the medical evidence of record demonstrates that the Veteran's bilateral hearing loss was compensable at 10 percent at the time of his April 2014 VA examination, under 38 C.F.R. § 4.85, Diagnostic Code 6100.   

The Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss disability warrants a rating higher than 10 percent for the initial period of evaluation of October 10, 2013 to May 25, 2015.  The findings at the April 2014 VA examination do not show hearing loss of sufficient severity to warrant a rating higher than 10 percent.  The VA examination report discusses the Veteran's symptoms and the functional effects of hearing loss relevant to his daily life activities and occupational functioning.  38 C.F.R. § 4.10;  Martinak, 21 Vet. App. 447.  The April 2014 VA examination, provides the most probative evidence regarding the severity and impact of the Veteran's hearing loss during the relevant period.  There is no indication that the examination was not properly conducted, and it is consistent with the other evidence of record.  Accordingly, the Board finds the April 2014 VA examination to be sufficiently in compliance with the provisions of VA regulations, and it is assigned great probative value in determining the Veteran's level of hearing impairment during the period on appeal.  

The Board has taken into consideration the Veteran's lay statements regarding the impact of hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on the levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Entitlement to a rating in excess of 20 percent as of May 26, 2015

As stated above, the medical evidence of record demonstrates that the Veteran's bilateral hearing loss was compensable at 20 percent at the time of his May 26, 2015 VA examination, under 38 C.F.R. § 4.85, Diagnostic Code 6100.   

The Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss disability warrants a rating higher than 20 percent effective May 26, 2015.  The findings at the May 2015 VA examination do not show hearing loss of sufficient severity to warrant a rating higher than 20 percent.  The VA examination report discusses the Veteran's symptoms and the functional effects of hearing loss relevant to his daily life activities and occupational functioning.  38 C.F.R. § 4.10;  Martinak, 21 Vet. App. 447.  The May 2015 VA examination provides the most probative evidence regarding the severity and impact of the Veteran's hearing loss during the relevant period.  There is no indication that the examination was not properly conducted, and it is consistent with the other evidence of record.  Accordingly, the Board finds the May 2015 VA examination to be sufficiently in compliance with the provisions of VA regulations, and it is assigned great probative value in determining the Veteran's level of hearing impairment during this period on appeal.  

The Board has taken into consideration the Veteran's lay statements regarding the impact of hearing loss on his daily life, but pursuant to Lendenmann, 3 Vet. App. 345, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on the levels of puretone threshold average and speech discrimination.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin, 1 Vet. App. 171.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than 20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, the Board finds that the preponderance of the evidence is against assigning any rating higher than 10 percent prior to May 26, 2015, and is against assigning any rating higher to 20 percent as of that date.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016);  Gilbert, 1 Vet. App. 49.

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016);  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected bilateral hearing loss is manifested by symptoms of decreased hearing acuity requiring others to speak or shout near his ear in order to communicate with him, difficulty understanding words during conversations, and often being able to hear but not understand the words being spoken.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that a loss of hearing acuity would reasonably expect to result in some difficulty hearing speech.  The Court very recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, No. 15-2818 (March 6, 2017).  As the evidence indicates that this is the symptom of the service-connected hearing loss, the Board finds this is no evidence indicative of that the schedular criteria are not adequate in this appeal.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment contemplated in the rating schedule.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1) (2016). 

ORDER

Prior to May 26, 2015, entitlement to an evaluation in excess of 10 percent for bilateral sensorineural hearing loss is denied.

From May 26, 2015, entitlement to an evaluation in excess of 20 percent for bilateral sensorineural hearing loss is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


